      Case 4:14-cv-04480-YGR Document 253 Filed 12/14/18 Page 1 of 2


 1   JOSEPH H. HUNT
       Assistant Attorney General
 2   ALEX G. TSE
       Acting United States Attorney
 3   ANTHONY M. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN Bar No. 241415
       Senior Counsel
 5   United States Department of Justice
     Civil Division, Federal Programs Branch
 6     P.O. Box 883
       Washington, D.C. 20044
 7     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
 8     Email: Julia.Heiman@usdoj.gov
     Attorneys for Defendants
 9
     MAYER BROWN LLP
10   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
11   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
12     Two Palo Alto Square, Suite 300
       3000 El Camino Real
13     Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
14     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
15
                               UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                  OAKLAND DIVISION

18    TWITTER, INC.,                                  Case No. 14-cv-4480-YGR

19                     Plaintiff,
      v.
20
      MATTHEW G. WHITAKER,                            [PROPOSED] ORDER GRANTING
21
      Acting Attorney General of the United States,   STIPULATED REQUEST TO
22                                                    SET DISCOVERY SCHEDULE
      UNITED STATES DEPARTMENT OF
23    JUSTICE,
24    CHRISTOPHER WRAY, Director of the               Hon. Yvonne Gonzalez Rogers
      Federal Bureau of Investigation, and THE
25
      FEDERAL BUREAU OF INVESTIGATION,
26

27                  Defendants.

28


                                                      [PROPOSED] ORDER – Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 253 Filed 12/14/18 Page 2 of 2


 1

 2          Pursuant to stipulation of the parties, the Court HEREBY ORDERS that Defendants shall
 3   produce their remaining logs for classified documents by February 15, 2019.
 4          IT IS SO ORDERED.
 5

 6          Dated: ____________________
                    December 14, 2018            _______________________________________
                                                 HON. YVONNE GONZALEZ ROGERS
 7
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                                                        [PROPOSED] ORDER – Case No. 14-cv-4480-YGR
